In an action to recover damages for personal injuries sustained through the negligent operation of an automobile owned and operated by defendant Woodie, judgment dismissing the complaint upon the merits against respondent Columbian Protective Association, insofar as appealed from, unanimously affirmed, with costs. There was a complete absence of proof that respondent so controlled or directed the activities of defendant Woodie as to make it responsible for his negligence under the rule of respondeat superior. Moreover, even if it be assumed that he was respondent’s servant, there was no evidence that at the time of the accident he was acting within the scope of his employment. Present — Close,' P. J., Hagarty, Carswell, Johnston and Lewis, JJ.